Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 1 of 8 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF LOUISIANA
                   LAFAYETTE-OPELOUSAS DIVISION

     *************************************************************
     JILLIAN COBURN &               :
     KATHRYN THIBODEAUX,            :     CIVIL ACTION
           Plaintiffs               :
     VS.                            :      NO.
                                    :
     THOMAS MCVEIGH “MAC”           :     COMPLAINT FOR
     SMITH, THE SOCIETY OF THE :          DAMAGES
     ROMAN CATHOLIC CHURCH :
     OF THE DIOCESE OF              :     JURY TRIAL
     LAFAYETTE, INC., & THE         :
     SOCIETY OF THE ROMAN           :
     CATHOLIC CHURCH OF THE :
     DIOCESE OF LAKE CHARLES, :
     INC.,                          :
           Defendants               :
      *************************************************************
                      COMPLAINT FOR DAMAGES

           The Complaint of Jillian Coburn and Kathryn Thibodeaux, through the

     undersigned counsel, respectfully shows as follows:

                                       PARTIES

           1) Plaintiff Jillian Coburn is a person of full age and majority, and a

     citizen of the State of Texas wherein she resides.

           2) Plaintiff Kathyrn Thibodeaux is a person of full age and majority,

     and a citizen of the State of Texas wherein she resides.
                                                                                 1
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 2 of 8 PageID #: 2




           3)   Defendant Thomas McVeigh “Mac” Smith, hereinafter called

     “Smith”, is a person of full age and majority, and a citizen of either the State

     of Louisiana or the State of Arkansas.

           4) Defendant The Society of the Roman Catholic Church of the Diocese

     of Lafayette, Inc., hereinafter called “Lafayette Diocese”, is a non-profit

     corporation organized under the laws of Louisiana, and is engaged in the

     business of operating churches, schools, religious meetings, and other such

     related services. The Lafayette Diocese is a Louisiana juridical citizen,

     domiciled at 1408 Carmel Drive, Lafayette, LA 70501.

           5) Defendant The Society of the Roman Catholic Church of the Diocese

     of Lake Charles, Inc., hereinafter called “Lake Charles Diocese”, is a non-

     profit corporation organized under the laws of Louisiana, and is engaged in

     the business of operating churches, schools, religious meetings, and other such

     related services. The Lake Charles Diocese is a Louisiana juridical citizen,

     domiciled at 414 Iris Street, Lake Charles, LA 70601.

                                    JURISDICTION

           6) This Court has jurisdiction over this suit pursuant to 28 U.S.C. §

     1332, as there is complete diversity of citizenship between the Plaintiffs and




                                                                                    2
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 3 of 8 PageID #: 3




     Defendants, and the damages incurred herein by each Plaintiff exceed

     $75,000, exclusive of costs and interest.

                                            VENUE

           7) Venue is proper in this District, as the tortious conduct complained

     of herein occurred in this District.

                              COMMON ALLEGATIONS

           8) At all times relevant herein, Defendant Smith was either an ordained

     Catholic priest, a laicized Catholic priest, and/or a purported “healer” and

     “spiritual” counselor, either employed, licensed, sanctioned, promoted, and or

     sponsored by Defendants Lafayette Diocese and Lake Charles Diocese, and

     their bishops, priests, and other employees and agents, who negligently

     publicized Smith’s “services”, encouraged Catholic parishioners of Defendant

     Dioceses to avail themselves of Smith’s “services”, allowed and encouraged

     Smith to use the churches and other facilities owned and operated by

     Defendant Dioceses for his “services,” and negligently failed to warn his

     potential victims.

           9) At all times relevant, Defendant Smith was in fact a charlatan, a

     fraud, a huckster, and a serial sexual predator who preyed upon vulnerable

     women, using his status, credentials, and endorsements issued and promoted

                                                                                  3
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 4 of 8 PageID #: 4




     by Defendants Lafayette Diocese and Lake Charles Diocese, who provided

     him venues and victims for his charade and criminal enterprise, and cloaked

     him with a reputation for special spiritual powers, which facilitated Defendant

     Smith’s ability to commit multiple sexual assaults and batteries upon many

     female victims during the course of his bogus “spiritual services”, who were

     then coerced into silence by Defendant Smith’s use of the same bogus “holy”

     persona and spiritual “gifts.”

           10) At all times relevant herein, Defendants Lafayette Diocese and

     Lake Charles Diocese, and their bishops, priests, and other employees, either

     knew or should have known that Defendant Smith was a fraud, a charlatan, a

     huckster, and a serial sexual predator who preyed upon vulnerable women so

     he could sexually assault and batter them with impunity, using the mantle of

     religious authority provided him by Defendant Dioceses.

           11) Plaintiffs Coburn and Thibodeaux, both vulnerable Catholic

     women, relied upon the publicity, endorsements, credentials, license,

     publicity, venues, and promotion of Defendant Smith’s services by

     Defendants Dioceses, and, as a result thereof, enrolled as participants in

     Defendant Smith’s “spiritual guidance” and “healing sessions.”




                                                                                   4
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 5 of 8 PageID #: 5




           12) Both Plaintiffs Coburn and Thibodaux were tortiously manipulated,

     coerced, and repeatedly sexually assaulted and battered by Defendant Smith

     during his bogus “spiritual guidance” and “healing sessions,” all without their

     knowing or informed consent, and all occurring within the three year

     prescriptive period for such torts under La. Civ. Code art. 3496.2.

                       COUNT 1- ASSAULT AND BATTERY
                         PLAINTIFF JILLIAN COBURN

           13) For the reasons set forth above, Plaintiff Coburn shows that

     Defendant Smith is liable for damages to her for the repeated intentional torts

     of sexual assault and battery.

                       COUNT 2- ASSAULT AND BATTERY
                       PLAINTIFF KATHRYN THIBODEAUX

           14) For the reasons set forth above, Plaintiff Thibodeaux shows that

     Defendant Smith is liable for damages to her for the repeated intentional torts

     of sexual assault and battery.

       COUNT 3- NEGLIGENCE OF DEFENDANT LAFAYETTE DIOCESE
                     PLAINTIFF JILLIAN COBURN

           15) For the reasons set forth above, Plaintiff Coburn shows that

     Defendant Lafayette Diocese is liable for damages to her for the negligence

     of its agents and employees under La. Civ. Code arts. 2315, 2316, and 2320,


                                                                                   5
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 6 of 8 PageID #: 6




     which caused Defendant’s repeated intentional torts of sexual assault and

     battery.

                    COUNT 4- NEGLIGENCE OF DEFENDANT
                         LAKE CHARLES DIOCESE
                        PLAINTIFF JILLIAN COBURN

           16) For the reasons set forth above, Plaintiff Coburn shows that

     Defendant Lake Charles Diocese is liable for damages to her for the

     negligence of its agents and employees under La. Civ. Code arts. 2315, 2316,

     and 2320, which caused Defendant’s repeated intentional torts of sexual

     assault and battery.

       COUNT 5- NEGLIGENCE OF DEFENDANT LAFAYETTE DIOCESE
                  PLAINTIFF KATHRYN THIBODEAUX

           17) For the reasons set forth above, Plaintiff Thibodeaux shows that

     Defendant Lafayette Diocese is liable for damages to her for the negligence

     of its agents and employees under La. Civ. Code arts. 2315, 2316, and 2320,

     which caused Defendant’s repeated intentional torts of sexual assault and

     battery.

                    COUNT 6- NEGLIGENCE OF DEFENDANT
                         LAKE CHARLES DIOCESE
                     PLAINTIFF KATHRYN THIBODEAUX

           18) For the reasons set forth above, Plaintiff Thibodeaux shows that

     Defendant Lake Charles Diocese is liable for damages to her for the
                                                                                6
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 7 of 8 PageID #: 7




     negligence of its agents and employees under La. Civ. Code arts. 2315, 2316,

     and 2320, which caused Defendant’s repeated intentional torts of sexual

     assault and battery.

                                      DAMAGES

           19) All Defendants are jointly liable to both Plaintiff’s in solido

     pursuant to La. Civ. Code art. 2324.

           20) As a result of the acts and omissions of all Defendants herein, which

     were the legal cause of all of her damages and injuries, Plaintiff Coburn

     suffered past, present, and future physical and suffering, emotional and

     psychological    physical   pain    and    suffering,   shame,    humiliation,

     embarrassment, lost wages, and other such losses, for which all Defendants

     are liable to her in the sum of $7,500,000.00.

           21) As a result of the acts and omissions of all Defendants herein, which

     were the legal cause of all of her damages and injuries, Plaintiff Thibodeaux

     suffered past, present, and future physical and suffering, emotional and

     psychological    physical   pain    and    suffering,   shame,    humiliation,

     embarrassment, lost wages, and other such losses, for which all Defendants

     are liable to her in the sum of $7,500,000.00.




                                                                                   7
Case 6:20-cv-00105-JDC-CBW Document 1 Filed 01/22/20 Page 8 of 8 PageID #: 8




                                   JURY DEMAND

           22) Plaintiffs are entitled to and demand a trial by jury on all issues.

                                PRAYER FOR RELIEF

           Wherefore, it is prayed that after all due proceedings, judgment be

     rendered herein in favor or Plaintiffs Jillian Coburn and Kathryn Thibodeaux,

     and against Defendants Thomas McVeigh “Mac” Smith, The Society of the

     Roman Catholic Church of the Diocese of Lafayette, Inc., and The Society of

     the Roman Catholic Church of the Diocese of Lake Charles, Inc., jointly in

     solido, as follows:

           A. Plaintiff Jillian Coburn: $7,500,000 compensatory damages.
           B. Plaintiff Kathryn Thibodeaux: $7,500,000 compensatory damages.
           C. All costs of the proceedings.
           D. Interest from date of filing suit.
           E. All equitable relief appropriate under the circumstances.

                                      Respectfully submitted,

                                      /s/ Richard L. Ducote

                                      Richard Ducote (La.5111)
                                      318 E. Boston Street, 2nd Floor
                                      Covington, LA 70433
                                      (985) 898-2755 / (985) 898-2754
                                      Counsel for Plaintiffs




                                                                                      8
